Opinion issued October 21, 2014.




                                         In The

                                 Court of Appeals
                                        For The

                            First District of Texas
                             ————————————
                                NO. 01-14-00398-CV
                              ———————————
                  IN RE DEERBROOK MALL, LLC, Relator



            Original Proceeding on Petition for Writ of Mandamus



                           MEMORANDUM OPINION

      Relator, Deerbrook Mall, LLC, has filed a petition for writ of mandamus,

challenging the trial court’s orders requiring relator to produce documents

requested by real party in interest, the Harris County Appraisal District.1



1
      The underlying case is Deerbrook Mall, LLC v. Harris County Appraisal District, Cause
      No. 2013-49637, in the 11th District Court of Harris County, Texas, the Honorable Mike
      D. Miller presiding.
      We deny the petition. We vacate this Court’s order, issued on May 15, 2014,

staying the trial court’s February 24, 2014 and April 7, 2014 orders in cause

number 2013-49637.



                                 PER CURIAM


Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                        2